Petitioner seeks an order striking respondent’s name from the roll of attorneys, in accordance with section 90 (subd 4, par b) of the Judiciary Law, on the ground that respondent has been disbarred by virtue of a felony conviction. Respondent was admitted to practice by this court on November 12, 1964. On August 1,1983, he pleaded guilty in the County Court, Albany County, to the crime of grand larceny in the second degree (two counts), a class D felony (Penal Law, § 155.35). On August 29, 1983 he "was sentenced to five years’ probation on each count. Respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony (Judiciary Law, § 90, subd 4, par a) and the instant proceeding to "strike his name from the roll of attorneys is merely a formality (subd 4, par b; Matter of Ginsberg, 1 NY2d 144). Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.